UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05387 Franklin Mutual Series Funds (Exact name of registrant as specified in charter) 101 John F. Kennedy Parkway, Short Hills, NJ 07078-2789 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (973) 912-2100 Date of fiscal year end: 12/31_ Date of reporting period: 9/30/13 Item 1. Schedule of Investments. Quarterly Statement of Investments | See Notes to Statements of Investments. Mutual Beacon Fund Statement of Investments, September 30, 2013 (unaudited) (continued)  Rounds to less than 0.1% of net assets. * The principal/notional amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 5 regarding restricted securities. c At September 30, 2013, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading these securities for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. d Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. e Security has been deemed illiquid because it may not be able to be sold within seven days. At September 30, 2013, the aggregate value of these securities was $46,172,128, representing 1.11% of net assets. f See Note 6 regarding holdings of 5% voting securities. g The coupon rate shown represents the rate at period end. h A portion or all of the security purchased on a delayed delivery basis. i Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2013, the aggregate value of these securities was $80,968,012, representing 1.95% of net assets. j Defaulted security or security for which income has been deemed uncollectible. k Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. l The security is traded on a discount basis with no stated coupon rate. m Security or a portion of the security has been pledged as collateral for open futures and forward contracts. At September 30, 2013, the aggregate value of these securities and/or cash pledged as collateral was $28,937,860, representing 0.70% of net assets. n At September 30, 2013, all repurchase agreements had been entered into on that date. Mutual Beacon Fund Statement of Investments, September 30, 2013 (unaudited) (continued) Quarterly Statement of Investments | See Notes to Statements of Investments. Mutual Global Discovery Fund Statement of Investments, September 30, 2013 (unaudited) (continued)  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 5 regarding restricted securities. c At September 30, 2013, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. d See Note 6 regarding holdings of 5% voting securities. e Security has been deemed illiquid because it may not be able to be sold within seven days. At September 30, 2013, the aggregate value of these securities was $25,168,123, representing 0.12% of net assets. f Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. g Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2013, the aggregate value of these securities was $469,244,946, representing 2.14% of net assets. h The coupon rate shown represents the rate at period end. i A portion or all of the security purchased on a delayed delivery basis. j Defaulted security or security for which income has been deemed uncollectible. k Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. l The security is traded on a discount basis with no stated coupon rate. m Security or a portion of the security has been pledged as collateral for open futures and forward contracts. At September 30, 2013, the aggregate value of these securities and/or cash pledged as collateral was $176,132,244, representing 0.80% of net assets. Mutual Global Discovery Fund Statement of Investments, September 30, 2013 (unaudited) (continued) Mutual Global Discovery Fund Statement of Investments, September 30, 2013 (unaudited) (continued) Quarterly Statement of Investments | See Notes to Statements of Investments. Mutual Financial Services Fund Statement of Investments, September 30, 2013 (unaudited) (continued) * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At September 30, 2013, the value of this security was $19,292, representing less than 0.01% of net assets. c See Note 6 regarding holdings of 5% voting securities. d See Note 5 regarding restricted securities. e Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2013, the aggregate value of these securities was $7,655,846, representing 1.87% of net assets. f Perpetual security with no stated maturity date. g Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. h The security is traded on a discount basis with no stated coupon rate. i Security or a portion of the security has been pledged as collateral for open futures and forward contracts. At September 30, 2013, the aggregate value of these securities and/or cash pledged as collateral was $3,829,866, representing 0.94% of net assets. j At September 30, 2013, all repurchase agreements had been entered into on that date. Mutual Financial Services Fund Statement of Investments, September 30, 2013 (unaudited) (continued) At September 30, 2013, the Fund had the following futures contracts outstanding. See Note 3. At September 30, 2013, the Fund had the following forward exchange contracts outstanding. See Note 3. Mutual Financial Services Fund Statement of Investments, September 30, 2013 (unaudited) (continued) Mutual Financial Services Fund Statement of Investments, September 30, 2013 (unaudited) (continued) Quarterly Statement of Investments | See Notes to Statements of Investments. Mutual European Fund Statement of Investments, September 30, 2013 (unaudited) (continued) a CNH Industrial NV, special voting (EUR a CNH Industrial NV (EUR Traded) KUKA AG Mutual European Fund Statement of Investments, September 30, 2013 (unaudited) (continued)  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At September 30, 2013, the aggregate value of these securities was $987,540, representing 0.04% of net assets. c Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. d See Note 5 regarding restricted securities. e See Note 6 regarding holdings of 5% voting securities. f Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2013, the aggregate value of these securities was $4,840,222, representing 0.19% of net assets. g Defaulted security or security for which income has been deemed uncollectible. h The coupon rate shown represents the rate at period end. i The security is traded on a discount basis with no stated coupon rate. j Security or a portion of the security has been pledged as collateral for open futures and forwards contracts. At September 30, 2013, the aggregate value of these securities and/or cash pledged as collateral was $53,056,809, representing 2.08% of net assets. k At September 30, 2013, all repurchase agreements had been entered into on that date. Mutual European Fund Statement of Investments, September 30, 2013 (unaudited) (continued) At September 30, 2013, the Fund had the following futures contracts outstanding. See Note 3. Mutual European Fund Statement of Investments, September 30, 2013 (unaudited) (continued) Quarterly Statement of Investments | See Notes to Statements of Investments. Mutual International Fund Statement of Investments, September 30, 2013 (unaudited) (continued) Mutual International Fund Statement of Investments, September 30, 2013 (unaudited) (continued) * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b Security has been deemed illiquid because it may not be able to be sold within seven days. At September 30, 2013, the value of this security was $2,438, representing less than 0.01% of net assets. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2013, the value of this security was $156,702, representing 0.27% of net assets. d See Note 5 regarding restricted securities. e The security is traded on a discount basis with no stated coupon rate. f Security or a portion of the security has been pledged as collateral for open forward contracts. At September 30, 2013, the value of this security and/or cash pledged as collateral was $829,979, representing 1.46% of net assets. Mutual International Fund Statement of Investments, September 30, 2013 (unaudited) (continued) At September 30, 2013, the Fund had the following forward exchange contracts outstanding. See Note 3. Mutual International Fund Statement of Investments, September 30, 2013 (unaudited) (continued) Quarterly Statement of Investments | See Notes to Statements of Investments. Mutual Quest Fund Statement of Investments, September 30, 2013 (unaudited) (continued)  Rounds to less than 0.1% of net assets. * The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 5 regarding restricted securities. c At September 30, 2013, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. d A portion or all of the security is held in connection with written option contracts open at period end. e Security or a portion of the security has been pledged as collateral for securities sold short, open futures, forward and written options contracts. At September 30, 2013, the aggregate value of these securities and/or cash pledged as collateral was $120,217,864, representing 2.10% of net assets. f Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. g Security has been deemed illiquid because it may not be able to be sold within seven days. At September 30, 2013, the aggregate value of these securities was $38,049,014, representing 0.67% of net assets. h See Note 6 regarding holdings of 5% voting securities. i Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2013, the aggregate value of these securities was $227,335,131, representing 3.98% of net assets. j The coupon rate shown represents the rate at period end. k A portion or all of the security purchased on a delayed delivery basis. l Defaulted security or security for which income has been deemed uncollectible. m Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. n The security is traded on a discount basis with no stated coupon rate. o At September 30, 2013, all repurchase agreements had been entered into on that date. Mutual Quest Fund Statement of Investments, September 30, 2013 (unaudited) (continued) Mutual Quest Fund Statement of Investments, September 30, 2013 (unaudited) (continued) Quarterly Statement of Investments | See Notes to Statements of Investments. Mutual Shares Fund Statement of Investments, September 30, 2013 (unaudited) (continued) Mutual Shares Fund Statement of Investments, September 30, 2013 (unaudited) (continued) Franklin Mutual Series Funds Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Mutual Series Funds (Trust) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end investment company, consisting of seven funds (Funds). 2. FINANCIAL INSTRUMENT VALUATION The Funds' investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. Under procedures approved by the Trusts Board of Trustees (the Board), the Funds' administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Funds' valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities and derivative financial instruments (derivatives) listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded, or the NYSE, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds' pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at the close of the NYSE on the date that the values of the foreign debt securities are determined. Repurchase agreements are valued at cost, which approximates market value. Certain derivatives trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before the daily close of business on the NYSE. Occasionally, events occur between the time at which trading in a foreign security is completed and the close of the NYSE that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at the close of the NYSE. In order to minimize the potential for these differences, the VLOC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. In addition, certain foreign markets may be open on days that the NYSE is closed, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain funds invested in derivatives in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. The Funds attempt to reduce its exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Funds include failure of the Funds to maintain certain net asset levels and/or limit the decline in net assets over various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty within a few business days. Collateral pledged and/or received by the Fund for OTC derivatives, if any, is held in segregated accounts with the Funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds' investment objectives. At September 30, 2013, the Funds received United Kingdom Treasury Bonds and U.S. Treasury Bills as collateral for derivatives, as follows: Certain funds entered into exchange traded futures contracts primarily to manage exposure to certain foreign currencies. A futures contract is an agreement between the fund and a counterparty to buy or sell an asset for a specified price on a future date. Required initial margin deposits of cash or securities are pledged by the fund. Subsequent payments, known as variation margin, are made or received by the fund, depending on fluctuations in the value of the asset underlying the futures contract. Such variation margin is accounted for as a payable or receivable and settled daily until the contract is closed, at which time the gains or losses are realized. Certain funds entered into OTC forward exchange contracts primarily to manage exposure to certain foreign currencies. A forward exchange contract is an agreement between the fund and a counterparty to buy or sell a foreign currency for a specific exchange rate on a future date. Certain funds purchased or wrote exchange traded and/or OTC option contracts primarily to manage and/or gain exposure to equity price, interest rate and foreign exchange rate risk. An option is a contract entitling the holder to purchase or sell a specific amount of shares or units of an asset or notional amount of a swap (swaption), at a specified price. Options purchased are recorded as an asset while options written are recorded as a liability. Upon exercise of an option, the acquisition cost or sales proceeds of the underlying investment is adjusted by any premium received or paid. Upon expiration of an option, any premium received or paid is recorded as a realized gain or loss. Upon closing an option other than through expiration or exercise, the difference between the premium and the cost to close the position is recorded as a realized gain or loss. The following funds have invested in derivatives during the period. Mutual Beacon Fund - Futures, forwards and options Mutual European Fund - Futures, forwards and options Mutual Financial Services Fund - Futures and forwards Mutual Global Discovery Fund - Futures, forwards and options Mutual International Fund - Forwards Mutual Quest Fund - Futures, forwards and options Mutual Shares Fund - Futures, forwards and options 4. INCOME TAXES At September 30, 2013, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: 5. RESTRICTED SECURITIES At September 30, 2013, the following funds held investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, as follows: a Issuer in w hich the Fund ow ns 25% or more of the outstanding voting securities. b Reflects a 1:5 reverse stock split during the current period. Balance as of May 21, 2013, w as 5,731,834. 7. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The inputs or methodology used for valuing financial instruments are not an indication of the risk associated with investing in those financial instruments. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of September 30, 2013, in valuing the Funds assets and liabilities carried at fair value, is as follows: a lncludes common, convertible preferred and preferred stocks as w ell as other equity investments. b For detailed categories, see the accompanying Statements of Investments. c Includes securities determined to have no value at September 30, 2013. A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 investments at the end of the period. The reconciliations of assets for the nine months ended September 30, 2013, are as follows: a The investments w ere transferred out of Level 3 as a result of the removal of a signif icant unobservable valuation input and/or the availability of a broker quote. b May include accretion, amortization, partnership adjustments, and/or other cost basis adjustments. c Includes common, convertible preferred and preferred stocks as w ell as other equity investments. d Includes securities determined to have no value. Significant unobservable valuation inputs developed by the VLOC for material Level 3 investments and impact to fair value as a result of changes in unobservable valuation inputs as of September 30, 2013, are as follows: a Represents the directional change in the fair value of the Level 3 investments that w ould result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in input w ould have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated. b Includes common, convertible preferred and preferred stocks. c Represents a significant impact to fair value but not net assets. d Includes fair value of immaterial investments developed using various valuation techniques and unobservable inputs. May also include investments w ith values derived using prior transaction prices or third party pricing information w ithout adjustment for w hich such inputs are also unobservable. e Represents a significant impact to fair value and net assets. Abbreviations List The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure. For additional information on the Funds’ significant accounting policies, please refer to the Funds' most recent semiannual or annual shareholder report. Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Robert G. Kubilis, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Franklin Mutual Series Funds By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 26, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 26, 2013 By /s/ROBERT G. KUBILIS Robert G. Kubilis Chief Financial Officer and Chief Accounting Officer Date
